Citation Nr: 0945518	
Decision Date: 12/01/09    Archive Date: 12/08/09

DOCKET NO.  06-07 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.  


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The Veteran had active service from May 1996 to April 1999.  
He also was a member of the Army National Guard of 
Mississippi between June 1999 and October 2001.  An Army 
National Guard Annual Statement dated in October 2000 
reflects that only a small portion of that time (46 days) 
constituted either active duty training or inactive duty 
training.  In addition, he has alleged other periods of 
service which have not yet been verified, to include periods 
of ROTC service between 1991 and 1996, and active duty from 
October 2002 to August 2003.    

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran contends that he is entitled to service 
connection for hearing loss and tinnitus.  He argues that to 
the extent that he had hearing loss upon entrance into active 
service in 1996, such loss was attributable to ROTC training 
conducted between 1991 and 1996.  He further asserts that any 
hearing loss noted in 1996 was aggravated by active service.  

The evidence contained in the service medical records which 
are currently contained in the claims file includes a 
""Statement of Health and Medical Examination" dated in 
April 1994 which indicates that the Veteran stated that he 
had previously undergone a medical examination in conjunction 
with enrollment in MSI [military science instruction] on or 
about March (May?) 21, 1991 at the Keesler Air Force Base, 
Mississippi.  The report of that 1991 examination is not of 
record.  

The evidence which is currently of record includes a June 
1994 examination report which reflects that the Veteran was 
an ROTC cadet at that time.  Audiological examination at that 
time reflected the presence of hearing loss, particularly in 
the left ear.   

The Board notes that active duty for training includes duty 
performed by a member of a Senior Reserve Officers' Training 
Corps program when ordered to such duty under 10 U.S.C.A. §§ 
2101 et. seq. 38 U.S.C.A. § 101 (22) (D).  See 38 C.F.R. § 
3.6 (c) (4).  The dates of any such training have not been 
verified.  In addition, a claimed period of active service 
between October 2002 and August 2003 has not been verified.  
The Board finds that additional development is required to 
determine the exact dates of any such service.  One method 
which has not yet been attempted in this case is to contact 
the Defense Finance and Accounting Service and request 
records of the periods for which the Veteran received pay.  

In addition, further attempts should be made to attempt to 
obtain the 1991 report of the examination conducted at the 
Keesler Air Force base, as well as treatment records from the 
claimed period of active service between October 2002 and 
August 2003.  VA will make as many requests as are necessary 
to obtain relevant records from a Federal department or 
agency.  These records include but are not limited to 
military records, including service medical records; medical 
and other records from VA medical facilities; records from 
non-VA facilities providing examination or treatment at VA 
expense; and records from other Federal agencies, such as the 
Social Security Administration.  VA will end its efforts to 
obtain records from a Federal department or agency only if VA 
concludes that the records sought do not exist or that 
further efforts to obtain those records would be futile.  
Cases in which VA may conclude that no further efforts are 
required include those in which the Federal department or 
agency advises VA that the requested records do not exist or 
the custodian does not have them.  38 C.F.R. § 3.159.  

The duty to assist includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  In light of the Veteran's credible 
account as to the occurrence of acoustic trauma during 
service, and the existence of a current hearing loss 
disability, the Veteran should be afforded VA hearing loss 
examination to determine the severity of the disability and 
to obtain an opinion regarding whether the current hearing 
loss and/or tinnitus developed or was aggravated as a result 
of the noise exposure during active service or ACDUTRA and 
INACDUTRA service.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the National 
Personnel Records Center obtain the 
Veteran's complete service medical 
records and service personnel records and 
should associate them with the file.  The 
RO should also request verification of 
the claimed active service from October 
2002 to August 2003.  

2.  The RO should contact the United 
States Army Reserve, and request 
verification of any dates of active duty, 
active duty for training, and inactive 
duty training which the Veteran had with 
the United States Army Reserve, to 
include the claimed period(s) of training 
with the ROTC between 1991 and 1996.  

3.  If necessary, the RO should contact 
the Defense Finance and Accounting 
Service and request that they identify 
the specific dates of all periods of 
active duty for training and inactive 
duty training in the Army Reserve 
including any duty performed as a member 
of a Senior Reserve Officers' Training 
Corps program when ordered to such duty 
under 10 U.S.C.A. §§ 2101.  

4.  The RO should also make further 
efforts to obtain the examination 
performed in either March or May 1991 at 
the Kessler Air Force base, apparently 
performed in connection with enrollment 
in an ROTC program.     

5.  For all records maintained by a 
federal department or agency, the VA must 
continue its efforts until all records 
are obtained or unless it is reasonably 
certain that such records do not exist or 
that further efforts to obtain them would 
be futile.  If no such records exist, 
this should be documented.  

6.  Thereafter, the Veteran should be 
afforded a VA hearing loss examination to 
determine the severity and etiology of 
any hearing loss and tinnitus which the 
Veteran may currently have.  The claims 
folder should be made available to the 
examiner in conjunction with the 
examination.  The examiner should record 
the full history of the disorders, 
including the Veteran's own account of 
the nature of his claimed hearing loss 
disability.  The examiner should 
specifically comment as to whether it is 
at least as likely as not (i.e., to at 
least a 50-50 degree of probability) that 
any currently found hearing loss and/or 
tinnitus was caused or aggravated by 
exposure to noise during the active 
service or specific periods of ACDUTRA 
and/or INACDUTRA, or whether such an 
etiology or relationship is unlikely 
(i.e., less than a 50-50 probability).  

7.  The RO should review the additional 
evidence that has been added to the 
claims file and determine whether the 
benefits sought on appeal may now be 
granted.  If the benefits sought on 
appeal remain denied, the Veteran and her 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



_________________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


